UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6885



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RONALD STUART ROSE, a/k/a Rahking,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:03-cr-444)


Submitted:   September 17, 2008           Decided:   October 8, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Stuart Rose, Appellant Pro Se. Stephen David Schiller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald Stuart Rose appeals the district court’s orders

denying   his   motion   for   reduction   of   sentence,   18    U.S.C.

§ 3582(c)(2) (2000), and his motion for reconsideration.         We have

reviewed the record and find no reversible error.     Accordingly, we

affirm for the reasons stated by the district court.              United

States v. Rose, No. 3:03-cr-444 (E.D. Va. May 16 & 29, 2008).         We

deny the motions for appointment of counsel and for a certificate

of appealability and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   2